Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to an election filed 10/13/2020, claims 1-20 are pending in which claims 1 & 7-11 are elected and claims 2-6 &12-20 are non-elected. 
		Election/Restrictions 

Applicant's election with traverse of species V, drawn to claims 1 & 7-11, in the reply filed on 10/13/2020 is acknowledged The traversal is on the ground(s) that
	i.	The Examiner has not shown that Invention I and Invention II are distinct.
	ii.	 The Examiner has not shown that there would be serious burden on the Examiner if restriction is not required   because the Examiner has not explained one of follows: what the different classifications of the species supposedly are, what the recognized divergent subject matters of the species supposedly are, or the different fields of search would actually be for the different species.
	In response to argument i, the Examiner did show that Invention I and Invention II are distinct in the election requirement mailed 08/14/2020 as repeated below:
		In this case the process as claimed can be practiced by another materially different apparatus, 	such as an apparatus without “a controller”, “a diamagnetic material”, “ferromagnetic  material”, “a 	cylinder of magnetized material” and ”a bias magnetic”. Also, the apparatus in Invention I can be used 	to practice another and materially different process, such as a process without steps of “the second 	magnet to rotate about the axis of rotation of the second magnet in a direction opposite a direction of 	rotation of the first magnet”, “second magnetic field causes the second magnet to rotate about the axis 	of rotation of the second magnet in a direction that is the same as a direction of rotation of the first 	magnet”, and “applying a time-varying electrical current through the coil such that a speed of rotation 	of the magnet exceeds 1000 rotations per second”.

	With regard to argument ii, the species are clearly distinct to each other due to recognized subject matters of “a controller is configured to apply a time-varying electrical current through the coil to rotate the magnet about the axis of rotation” and “to modulate a speed of rotation of the magnet about the axis of rotation”, “the controller is configured to apply time-varying electrical currents through the first coil, the second coil, and the third coil to rotate the magnet about the axis of rotation, to levitate the magnet, and to stabilize the location of the magnet relative to the first, second, and third coils”, “4a sensor”, “the second coil is electrically connected in series with the first coil”; “the controller is configured to operate the sensor to detect an orientation of the first magnet and to apply a time-varying electrical current through the first coil, based on the detected orientation of the first magnet, to control a rotational speed of the first magnet” appeared in the elected species V are not cited in any of non-elected species. Also, recognized divergent subject matters “a cylinder of magnetized material, wherein the axis of rotation along a long axis of the cylinder, and wherein the cylinder has a diameter less than three millimeters”, “ferromagnetic material, wherein the ferromagnetic material is disposed proximate to the magnet such that rotation of the magnet induces a time-varying magnetization in the ferromagnetic material” appeared in non-elected species are not cited in the elected species V.
	Thus, the species are mutually exclusive. In other words, there is definitely a search and/or examination burden for the patentably distinct species because the species have acquired a separate status in the art due to the recognized divergent subject matters. Therefore; the requirement is still deemed proper and is therefore made FINAL (It is noted that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141). Accordingly, non-elected claims 2-6 and 12-20 are withdrawn from a considered, and elected claims 1 & 7-11 are considered as below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and  7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the apparatus comprising: a magnet configured to rotate about an axis of rotation” in which it is unclear what “an axis of rotation” relates to. In other words, it is unclear if “an axis of rotation” is axis of rotation of “a magnetic” or axis of rotation of “the apparatus”.
	In claim 7, it is unclear what intended meaning of “time-varying” in recitation “a time-varying electrical current”. 
	Claims 8-11 are rejected because they depend on the rejected claims.
			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	4A 	Regarding recitations throughout the claims that an element is “configured to/for/ so 	that” perform a function, it is the position of the Office that such recitations are not positively 	recited 	structural limitations, and thus, only require the ability to so perform. In other words, 	respecting functional languages which attempts to define the subject-matter in terms of the 	result to be achieved, the claimed limitations are not define specific structures that are necessary 	to perform the stated functions. It is the position of the Office that such recitations are not 	positively recited structural limitations; therefore it cannot reply it cannot be relied upon to define 	over prior art that meets the structural limitations. Therefore, if prior art meets the claimed 	structure, it is inherently that the structure would perform the functions as claimed. In this case, 	the prior art references as applied herein are construed to at least perform the functions, 	and possess such ability.
	4B	In addition, regarding languages recited in preamble in claim 1, the recitation is 	not limiting because the body of the claim describes a complete invention and the 	language recited solely in the preamble does not provide any distinct definition of 	any of the claimed invention's limitations. Thus, the preamble of the claim is not 	considered a limitation and is of no significance to claim construction. 

Claims 1 and 7-8, as best understood, are rejected under 35 U.S.C. 102(a1) as being anticipated by Shporer (US 5,332,967).
	Respecting claim 1, Shporer discloses, at least in Figs.1-3 & cols. 3-5 & 7, an apparatus comprising a magnet (2) configured to rotate about an axis (1) of rotation (col. 2 lines 2+, col. 7 lines 32+), wherein at least a portion of the magnet is magnetized in a direction non-parallel (direction 32 in Fig. 2 & col. 5 lines 23+) to the axis (1) of rotation, and a coil (3a, b) wherein the coil is disposed proximate to the magnet (2) such that an electrical current through the coil produces a magnetic field (B0 in Figs. 2-3) that causes the magnet (2) to rotate about the axis of rotation (col. 3 lines 10+).
not positively recited structural limitations” discussed above in item 4A).
Claims 1 and 7-8 are, best understood, rejected under 35 U.S.C. 102(a1) as being anticipated by Nagase et al (US 2004/0262074).
	Respecting claim 1, Nagase discloses, at least in Figs.1-2 & paragraph hereafter pars. 0003 & 0054-0057, an apparatus (a motor 6) comprising a magnet (a rotor, permanent magnet in par. 0057) configured to rotate about an axis of rotation (par. 0003), wherein at least a portion of the magnet is magnetized in a direction non-parallel (pars. 0003 & 0057) to the axis of rotation, and a coil (three-phase coil of a stator in par. 0003 & 0054) wherein the coil is disposed proximate to the magnet such that an electrical current through the coil produces a magnetic field that causes the magnet to rotate about the axis of rotation (pars. 0003 & 0055 &0057 & 0071). 
Respecting claims 7 and 8, Nagase, as best understood, discloses 3a controller (ECU in par. 0031 & Fig. 2) wherein the controller is operably coupled to the coil, and wherein the controller is configured to apply a time-varying electrical current through the coil to rotate the magnet about the axis of rotation, and to modulate a speed of rotation of the magnet about the axis of rotation (at least in pars. 0003 & 0055 & 0071). It is also noted that the limitations in which an element “configured” perform a function, the recitation is considered as “not positively recited structural limitations” discussed above in item 4A.
					Reasons for Allowance
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and include all of the limitations of claims 7 and 9, or include all of the limitations of claims 7 and 11.
Claims 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of based claim 1 and intervene claim 7.
The following is a statement of reasons for the indication of allowable subject matter:
	Shporer and Nagase, both discloses, among with other features, an apparatus including a magnet magnetized in a direction non-parallel to an axis of rotation; and a coil disposed proximate to the magnet such that an electrical current through the coil produces a magnetic field that causes the magnet to rotate about the axis of rotation and a controller a controller operably coupled to the coil, and configured to rotate the magnet about the axis of rotation; a second coil is disposed proximate to the magnet such that an electrical current through the second coil produces a magnetic field that causes the magnet to rotate about the axis of rotation. 
	However, Shporer and Nagase fail to specifically teach that a third coil, is disposed proximate to the magnet wherein the magnet is disposed between the second and third coils and the controller is configured to apply time-varying electrical currents through the coils to rotate the magnet about the axis of rotation, to levitate the magnet, and to stabilize the location of the magnet relative to the first, second, and third coils as defined in claim 9, or  
	Shporer and Nagase fail to specifically teach that a second magnet wherein the axis of rotation of the second magnet is substantially parallel to the axis of rotation of the first magnet; a 
	Claim 10 is allowed because they depend on one of the allowed based claim 9.

						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET, Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

January 15, 2021

/TRINH V DINH/	Trinh V Dinh, Patent Examiner of Art Unit 2845